Citation Nr: 0100316	
Decision Date: 01/05/01    Archive Date: 01/11/01	

DOCKET NO.  95-17 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether a rating decision in March 1956, which denied 
entitlement to service connection for a left knee disability, 
involved clear and unmistakable error.  

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Milton G. Kimpson, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to November 
1955.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in February 1995 by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By a decision of April 7, 1997, the 
Board denied the veteran's claims.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans' Claims (known as the United States Court of 
Veterans Appeals, prior to March 1, 1999) (Court), which 
vacated the Board's decision and remanded the case to the 
Board for its further proceedings.  The Board notes that the 
Court, in its order of May 19, 1999, found that an issue of 
entitlement to an earlier effective date for a grant of 
service connection for traumatic arthritis of the left knee, 
which was not argued in the brief which the veteran filed 
with the Court, was abandoned by the veteran.

In January 2000, the Board remanded this case to the RO.  The 
case was returned to the Board in October 2000.  


FINDINGS OF FACT

1.  The rating decision of March 1956 denying service 
connection for a left knee disability was not undebatably 
erroneous. 

2.  A left knee disorder is primarily manifested by pain on 
walking and standing; it is not productive of instability, 
subluxation, or any significant limitation of motion.  

CONCLUSIONS OF LAW

1.  A rating decision of March 1956 did not involve clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE

A rating decision in March 1956 denied entitlement to service 
connection for "arthritis, atrophic (rheumatoid) left knee 
and right ankle, now diagnosed synovitis, left knee; 
deformity, left foot, possible residuals of poliomyelitis."

The veteran contends that, with regard to the left knee, the 
rating decision of March 1956 involved clear and unmistakable 
error (CUE).  

Applicable regulations provide that previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  38 C.F.R. § 3.105(a) (2000).  

The Court has propounded a three-prong test to determine 
whether CUE is present in a prior determination:  (1)  Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).  

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error of fact or law 
that, when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-4 (1993), citing Russell v. Principi, 3 Vet. App. 
at 313 (1992) (en banc) (emphasis in the original).

At the time of the March 1956 rating decision, as now, a 
statute, 38 U.S.C. § 331, provided that service connection 
may be granted for a disability resulting from injury or 
disease incurred in or aggravated by service.  In addition, 
another statutory provision provided that every person 
employed in the active military or naval service for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed prior to acceptance and enrollment.  
38 U.S.C. Chapter 12A, Part II, Sect. I(b) (1952).  This 
provision has been termed the "presumption of soundness."  
However, because the veteran's active service from May 20, 
1955, to November 9, 1955, was for less than six months, the 
presumption of soundness did not apply in his case in 1956.  

The record in March 1956 contained the veteran's service 
medical records, which disclosed that, at an examination for 
enlistment in May 1955, his lower extremities were reported 
as normal.  On September 1, 1955, the veteran was admitted to 
the United States Army Hospital, Fort Jackson, South 
Carolina, with a complaint of swelling of the left knee and 
right ankle.  He was later transferred to the United States 
Air Force Hospital, Maxwell Air Force Base, Alabama, where he 
underwent a medical board proceeding examination.  He gave 
the following history:  Onset one year earlier of swelling 
and tenderness of the right ankle, not related to trauma, 
which subsided after several days of treatment by heat and 
bandaging; soreness of the right ankle in May 1955, 10 days 
after his entrance upon active duty; continued aching of the 
right ankle throughout basic training; in August 1955, onset 
of a penile drip after sexual exposure, for which he took 
penicillin; and, several days later, swelling of both the 
right ankle and the left knee.  After diagnostic studies at 
Fort Jackson, the diagnosis was rheumatoid arthritis.  

At the Maxwell Air Force Base Hospital, the veteran received 
a physical examination and laboratory studies.  An orthopedic 
consultant's impression was rheumatoid arthritis.  The 
veteran was given more penicillin, and his sedimentation rate 
dropped, but he did not improve symptomatically or 
objectively, and it was felt not to be possible to make a 
diagnosis of gonococcal arthritis.  The medical board 
diagnosis was arthritis, not elsewhere classified, involving 
the left knee and right ankle.  

The veteran's DD Form 214, Report of Separation, reflects 
that he was separated from the United States Air Force by 
reason of physical disability which existed prior to service 
and included atrophic (rheumatoid) arthritis of the left 
knee.  

At a VA examination in February 1956, the pertinent diagnoses 
were synovitis of the left knee and deformity of the left 
foot, possible residual of poliomyelitis.  At that 
examination, the veteran indicated that his left foot had 
been deformed since age five years.  

By his own statement to the treating service department 
physicians, the veteran's lower extremity symptoms pre-
existed service and flared up less than two weeks after his 
entrance upon active duty.  Under these circumstances, the RO 
accepted the service department's finding that the veteran's 
lower extremity disabilities pre-existed service and were not 
aggravated by active service.  The Board finds that, in that 
regard, the RO exercised reasonable adjudicatory judgment and 
did not commit error, much less CUE.  Even if later reviewers 
might disagree with the determinations of the physical 
evaluation board and the RO, which were based on the medical 
information available to them, including that provided by the 
veteran himself, nevertheless, any error in those 
determinations would not, the Board finds, compel a 
conclusion that it is absolutely clear that service 
connection for a left knee disability should have been 
granted in March 1956.  The Board concludes that the rating 
decision of March 1956 did not involve CUE.  See 38 C.F.R. 
§ 3.105(a); Russell, Fugo.  

II.  Increased Rating

The Board notes that, on November 9, 2000, the President 
signed into the law the Veterans' Claims Assistance Act of 
2000, which applies to all pending claims for VA benefits and 
which provides that VA shall make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  In the instant case, the Board finds 
that the RO complied with the requirements of the statute.  
All relevant evidence identified by the veteran was obtained 
and considered.  In addition, the veteran was afforded a VA 
examination to assist in rating his service-connected 
disability.  With regard to the adequacy of the examination, 
the Board notes that the report of the examination reflects 
that the VA examiner recorded the past medical history, noted 
the veteran's current complaints, conducted a physical 
examination, and rendered appropriate diagnoses.  For these 
reasons, the Board finds that the examination was adequate 
for rating purposes.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's increased rating claim and the 
Board will proceed to consider that claim on the merits.  See 
Veterans' Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096,___ (2000) (to be codified at 
38 U.S.C. § 5103A).  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides that slight 
impairment of either knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe impairment.  

38 C.F.R. § 4.71a, Diagnostic Code 5260 provides that 
limitation of flexion of a leg to 60 degrees warrants a 
noncompensable evaluation; limitation of flexion of a leg to 
45 degrees warrants a 10 percent evaluation; and limitation 
of flexion of a leg to 30 degrees is rated 20 percent.

38 C.F.R. § 4.71a, Diagnostic Code 5261 provides that 
limitation of extension of a leg to 5 degrees warrants a 
noncompensable evaluation; limitation of extension of a leg 
to 10 degrees warrants a 10 percent evaluation; and 
limitation of extension of a leg to 15 degrees is rated 20 
percent.

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that 
arthritis due to trauma will be rated as degenerative 
arthritis, and Diagnostic Code 5003 provides that 
degenerative arthritis, established by X-ray findings, shall 
be rated on limitation of motion of the affected joint under 
the applicable diagnostic code or codes.  

VA's General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257 without violating the 
prohibition of 38 C.F.R. § 4.14 of rating the same disability 
under various diagnoses.  VAOPGCPREC 23-97 (1997).  In 
VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X- ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating, or, 
consistent with 38 C.F.R. § 4.59 (which specifically provides 
that, when a veteran has arthritis that is productive of 
actually painful motion due to unstable or maligned joints 
due to healed injury, the disability is entitled to the 
minimum compensable evaluation for the joint), i.e., 10 
percent under either Diagnostic Code 5260 or 5261).  See 63 
Fed. Reg. 56703 (1998).  Precedent opinions of the VA General 
Counsel are binding on the Board. See 38 U.S.C.A. § 7104(c).  
Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2000).  The factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45 (2000).  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2000).  

The Court has held that a diagnostic code based on limitation 
of motion of a joint does not subsume 38 C.F.R. § 4.40 and 
that 38 C.F.R. § 4.14, which prohibits rating the same 
disability under different diagnoses, does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

At a VA joints examination in February 2000, the veteran 
complained of left knee pain.  He indicated that left knee 
pain was exacerbated by long periods of standing, walking, 
climbing, or descending stairs.  He had no pain in the knee 
when he was sitting and not putting pressure on it.  

On examination, there was patellofemoral crepitus with motion 
and pain with compression; the medial joint line was more 
tender than the lateral joint line; McMurray's test was 
positive for pain.  The left knee was stable to varus and 
valgus joint stresses and to anterior and posterior drawer 
stresses; Lachmann and pivot shift tests were negative.

The examiner found that the veteran had an inflammatory-type 
change with secondary osteoarthritic changes in the left 
knee; physical examination findings were mild to moderate.  
Range of motion was from zero to 130 degrees; the examiner 
indicated that range of motion might be diminished during 
flares, although there was no evidence of that on 
examination.  The examiner also found that the veteran's 
ability to stand and walk might be subject to excess 
fatigability due to pain in the knee causing increased 
quadriceps and hamstring use and spasm.  

As the veteran's left knee has not been shown objectively to 
be unstable, and there is no medical evidence of subluxation, 
the Board finds that his left knee disability may not be 
rated under Diagnostic Code 5257.  In addition, he does not 
have limitation of motion of the left knee, which would 
warrant a compensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261.  A 10 percent rating is 
warranted because of the painful motion of the knee, and pain 
upon prolonged walking or standing.  However, the current 10 
percent evaluation takes this into account.  That is, the 
Board finds that that rating adequately and appropriately 
compensates the veteran for the functional loss of the left 
knee, which is attributable to pain on prolonged use and 
arthritis with painful motion.  See 38 U.S.C.A. § 1155; and 
38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.  There is no objective 
evidence to show that pain, flare-ups of pain, weakness, 
incoordination, fatigue, or any other symptom results in 
additional limitation of function (i.e., additional 
limitation of motion) to a degree that would support a rating 
in excess of 10 percent under the applicable rating criteria.  
For example, the medical evidence does not suggest that pain 
or other symptomatology results in further limitation of 
motion of the knee that approaches limitation of flexion of 
the left leg to less than 45 degrees or limitation of 
extension of the left leg to more than 10 degrees.  The 
Board, therefore, concludes that an evaluation in excess of 
10 percent for the veteran's left knee disability is not 
warranted.  

The preponderance of the evidence is against the veteran's 
increased rating claim, and the benefit of the doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

Clear and unmistakable error not having been found in the 
rating decision of March 1956, the appeal on that issue is 
denied.

A rating in excess of 10 percent for traumatic arthritis of 
the left knee is denied.  



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 

